U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the U.S. Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: ETF Series Solutions Address of Principal Business Office: U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 Telephone Number (including area code): (414) 287-3700 Name and Address of Agent for Service of Process: Eric W. Falkeis, President and Principal Executive Officer ETF Series Solutions 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Milwaukee and the State of Wisconsin on the 17th day of February, 2012. ETF Series Solutions By: /s/ Eric W. Falkeis Eric W. Falkeis President and Principal Executive Officer Attest: /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. Secretary
